 

Exhibit C 10.10

APTEVO THERAPEUTICS INC.

CONVERTED EQUITY AWARDS INCENTIVE PLAN

 

1.

Purpose

This Converted Equity Awards Incentive Plan (the “Plan”) of Aptevo Therapeutics
Inc. (the “Company”) was adopted by the Board of Directors of the Company (the
“Board”) and was approved by Emergent BioSolutions Inc. (“Emergent”) as the sole
stockholder of the Company prior to the distribution by Emergent of not less
than 80% of the stock of the Company to Emergent’s stockholders following which
the Company will become a separate publicly traded company (the
“Distribution”).  The sole purpose of the Plan is to govern the terms of awards
granted under the Emergent Fourth Amended and Restated 2006 Stock Incentive Plan
(including any predecessor version of such plan) to current and former
employees, directors and service providers of Emergent who become employees,
officers, directors or other service providers of the Company in connection with
the Distribution (the “Emergent Awards”) which Emergent Awards are being assumed
by the Company and converted into awards with respect to Company Common Stock
(as defined below) pursuant to the terms of the Employee Matters Agreement
entered into between Emergent and the Company in connection with the
Distribution (such Agreement, the “Employee Matters Agreement” and such
converted awards, the “Converted Awards”).  Except where the context otherwise
requires, the term “Company” shall include any of the Company’s present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Internal Revenue Code of 1986, as amended, and any regulations promulgated
thereunder (the “Code”) and any other business venture (including, without
limitation, joint venture or limited liability company) in which the Company has
a controlling interest, as determined by the Board.  

 

2.

Eligibility

Only holders of Emergent Awards that become Converted Awards pursuant to the
Employee Matters Agreement are eligible to receive options and restricted stock
units (each, an “Award”) under the Plan. Each person who receives an Award under
the Plan is deemed a “Participant”.

 

3.

Administration and Delegation

(a) Administration by Board of Directors.    The Plan will be administered by
the Board. The Board shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable. The Board may construe and interpret the terms
of the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.

(b) Appointment of Committees.    To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

(c) Delegation to Officers.     Subject to any requirements of applicable law
(including as applicable Sections 152 and 157(c) of the General Corporation Law
of the State of Delaware), the Board may delegate to one or more officers of the
Company the power to grant Awards (subject to any limitations under the Plan) to
employees or officers of the Company and to exercise such other powers under the
Plan as the Board may determine, provided that the Board shall fix the terms of
Awards to be granted by such officers, the maximum number of shares subject to
Awards that the officers may grant, and the time period in which such Awards may
be granted; and provided further, that no officer shall be authorized to grant
Awards to any “executive officer” of the Company (as defined by Rule 3b-7 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or to any
“officer” of the Company (as defined by Rule 16a-1(f) under the Exchange Act).

 

--------------------------------------------------------------------------------

 

 

4.

Stock Available for Awards.

The number of shares of common stock, $0.001 par value per share, of the Company
(the “Common Stock”) that are required to grant the Converted Awards pursuant to
the Employee Matters Agreement will be available for issuance under the Plan. No
Awards may be granted under the Plan in connection with or following the
Distribution other than the Converted Awards.

If any Award expires or is terminated, surrendered or canceled without having
been fully exercised or is forfeited in whole or in part (including as the
result of shares of Common Stock subject to such Award being repurchased by the
Company at the original issuance price pursuant to a contractual repurchase
right), is settled in cash, or results in any shares of Common Stock not being
issued, the unused shares of Common Stock covered by such Award shall not be
available for the grant of future Awards under the Plan. Shares of Common Stock
delivered (either by actual delivery, attestation or net exercise) to the
Company by a Participant to (i) purchase shares of Common Stock upon the
exercise of an Award or (ii) satisfy tax withholding obligations with respect to
an Award (including shares retained from the Award creating the tax obligation)
shall not be added back to the number of shares available for future grant of
Awards.  However, in the case of Incentive Stock Options (as hereinafter
defined), the foregoing provisions shall be subject to any limitations under the
Code. Shares of Common Stock issued under the Plan may consist in whole or in
part of authorized but unissued shares or treasury shares. In no event shall
shares of Common Stock repurchased by the Company on the open market using the
proceeds from the exercise of an Award increase the number of shares available
for future grant of Awards.

 

5.

Stock Options

(a) General.    Subject to the terms of the Employee Matters Agreement, the
Board may grant options to purchase Common Stock (each, an “Option”) and
determine the number of shares of Common Stock to be covered by each Option, the
exercise price of each Option and the conditions and limitations applicable to
the exercise of each Option, including conditions relating to applicable federal
or state securities laws, as it considers necessary or advisable. An Option that
is not intended to be an Incentive Stock Option (as hereinafter defined) shall
be designated a “Nonstatutory Stock Option”.

(b) Incentive Stock Options.    A Converted Award that is an Option that the
Board intends to be an “incentive stock option” as defined in Section 422 of the
Code (an “Incentive Stock Option”) shall be subject to, and shall be construed
consistently with, the requirements of Section 422 of the Code. The Company
shall have no liability to a Participant, or any other party, if an Option (or
any part thereof) that is intended to be an Incentive Stock Option is not an
Incentive Stock Option or for any action taken by the Board, including without
limitation the conversion of an Incentive Stock Option to a Nonstatutory Stock
Option.

(c) Exercise Price.    The Board shall establish the exercise price of each
Option in accordance with the terms of the Employee Matters Agreement and shall
specify such exercise price in the applicable option agreement or other
communication to the Participant; provided, however, that the exercise price may
be less than 100% of the Fair Market Value (as defined below) on the date the
Option is granted in order to preserve the intrinsic value of the outstanding
Emergent Award prior to the Distribution.

(d) Duration and Vesting of Options.    Each Option shall be exercisable at such
times and subject to such terms and conditions as the Board may specify in the
applicable option agreement subject to the limitations of the Plan and the
Employee Matters Agreement; provided, however, that no Converted Award that was,
prior to the Distribution, an option granted by Emergent before March 6, 2012
will be granted for a term in excess of 10 years from the date the option was
granted by Emergent and no Converted Award that was, prior to the Distribution,
an option granted by Emergent on or after March 6, 2012 will be granted for a
term in excess of 7 years from the date the option was granted by Emergent.
Converted Awards that were, prior to the Distribution, options granted by
Emergent on or after May 19,2016, shall not vest (i) prior to the first
anniversary of the date of grant of the Emergent Award; (ii) as to more than
one-third of the Award prior to the second anniversary of the date of grant of
the Emergent Award; and (iii) as to more than two-thirds of the Award prior to
the third anniversary of the date of grant of the Emergent Award; provided,
that, the Board or the Committee, either at the time the Option is granted or at
any time thereafter, may allow an Option to accelerate and become vested, in
whole or in part, prior to the vesting date specified above, in the event of the
death or disability of the Participant.

 

--------------------------------------------------------------------------------

 

(e) Exercise of Option.    Options may be exercised by delivery to the Company
of a written notice of exercise signed by the proper person or by any other form
of notice (including electronic notice) approved by the Board together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised. Subject to Section 8(e), shares of Common Stock subject
to the Option will be delivered by the Company following exercise as soon as
practicable.

(f) Payment Upon Exercise.    Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:

(i) in cash or by check, payable to the order of the Company;

(ii) except as otherwise provided in the applicable option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding; (iii) to
the extent provided for in the applicable option agreement or approved by the
Board, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
fair market value as determined by (or in a manner approved by) the Board (“Fair
Market Value”), provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Board in its discretion and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;

(iv) to the extent permitted by applicable law and provided for in the
applicable option agreement or approved by the Board, in its sole discretion, by
(i) delivery of a promissory note of the Participant to the Company on terms
determined by the Board, or (ii) payment of such other lawful consideration as
the Board may determine; or

(v) by any combination of the above permitted forms of payment.

(g) Limitation on Repricing.    Unless such action is approved by the Company’s
stockholders or is pursuant to Section 7 of the Plan: (i) outstanding Options
granted under the Plan may not be amended to provide an exercise price per share
that is lower than the then-current exercise price per share of such outstanding
Option, (ii) the Board may also not cancel any outstanding option (whether or
not granted under the Plan) and grant in substitution therefor new Awards under
the Plan covering the same or a different number of shares of Common Stock and
having an exercise price per share lower than the then-current exercise price
per share of the cancelled option, (iii) the Board may not cancel in exchange
for a cash payment any outstanding Option with an exercise price per share above
the then-current Fair Market Value or (iv) the Board may not take any other
action under the Plan that constitutes a “repricing” under the rules of the
NASDAQ Global Market.

 

6.

Restricted Stock Units

(a) General.    Subject to the terms of the Employee Matters Agreement, the
Board may grant Awards entitling the recipient to receive shares of Common Stock
to be delivered at the time such shares of Common Stock vest (“Restricted Stock
Units”).

 

(b) Terms and Conditions for Restricted Stock Units.    Subject to the terms of
the Employee Matters Agreement, the Board shall determine the terms and
conditions of each award of Restricted Stock Units, including the conditions for
vesting and forfeiture and the issue price, provided that for Converted Awards
that were, prior to the Distribution, awards of Restricted Stock Units granted
by Emergent on or after May 19, 2016, the following minimum vesting provisions
shall apply. Restricted Stock Unit awards granted to Participants shall not
vest: (i) prior to the first anniversary of the date of grant of the Emergent
Award; (ii) as to more than one-third of the Award prior to the second
anniversary of the date of grant of the Emergent Award; and (iii) as to more
than two-thirds of the Award prior to the third anniversary of the date of grant
of the Emergent Award; provided further that the Board or Committee may, either
at the time a Restricted Stock Unit award is made or at any time thereafter,
waive the forfeiture of any shares of Common Stock or remove or modify the
restrictions applicable to the Restricted Stock Unit award, in whole or in part,
in the event of the death or disability of the Participant.  

 

--------------------------------------------------------------------------------

 

(c) Additional Provisions Relating to Restricted Stock Units

(i) Settlement.    Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company such number of shares of Common
Stock or an amount of cash equal to the Fair Market Value of such number of
shares of Common Stock, as provided in the applicable Award agreement. The Board
may, in its discretion, provide that settlement of Restricted Stock Units shall
be deferred, on a mandatory basis or at the election of the Participant.

 

(ii) Voting Rights.    A Participant shall have no voting rights with respect to
any Restricted Stock Units.

(iii) Dividend Equivalents.    To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units may provide Participants with the
right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
(“Dividend Equivalents”). Dividend Equivalents may be settled in cash and/or
shares of Common Stock and shall be subject to the same restrictions on transfer
and forfeitability as the Restricted Stock Units with respect to which paid, as
determined by the Board in its sole discretion, subject in each case to such
terms and conditions as the Board shall establish, in each case to be set forth
in the applicable Award agreement.

 

7.

Adjustments for Changes in Common Stock and Certain Other Events

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under this Plan,
(ii) the share- and per-share provisions and the exercise price of each Option
and (iii) the number of shares subject to each outstanding Restricted Stock Unit
award, shall be appropriately adjusted by the Company (or substituted Awards may
be made, if applicable) to the extent determined by the Board. Without limiting
the generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to any outstanding Options are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), then optionees who exercise such Options between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

(b) Reorganization and Change in Control Events

(i) Definitions

(A) A “Reorganization Event” shall mean:

(1) any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled;

(2) any exchange of all of the Common Stock of the Company for cash, securities
or other property pursuant to a share exchange transaction; or

(3) any liquidation or dissolution of the Company.

(B) A “Change in Control Event” shall mean:

(1) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d 3 promulgated under the
Exchange Act) 50% or more of either (x) the aggregate number of shares of Common
Stock then-outstanding (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (1), the
following acquisitions shall not constitute a Change in Control Event: (A) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or

 

--------------------------------------------------------------------------------

 

exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (B) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (C) any acquisition by any
corporation pursuant to a Business Combination (as defined below) which complies
with clauses (x) and (y) of subsection (3) of this definition; or

(2) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (x) who was a member of the Board on the date of the
initial adoption of this Plan by the Board or (y) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(y) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or (3) the consummation of a
merger, consolidation, reorganization, recapitalization or share exchange
involving the Company or a sale or other disposition of all or substantially all
of the assets of the Company (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (x) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 50% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or

(3) the liquidation or dissolution of the Company.

(C) “Good Reason” shall mean any significant diminution in the Participant’s
title, authority, or responsibilities from and after such Reorganization Event
or Change in Control Event, as the case may be, or any reduction in the annual
cash compensation payable to the Participant from and after such Reorganization
Event or Change in Control Event, as the case may be, or the relocation of the
place of business at which the Participant is principally located to a location
that is greater than 50 miles from its location immediately prior to such
Reorganization Event or Change in Control Event.

(D) “Cause” shall mean any (i) willful failure by the Participant, which failure
is not cured within 30 days of written notice to the Participant from the
Company, to perform his or her material responsibilities to the Company,
(ii) willful misconduct by the Participant which affects the business reputation
of the Company, (iii) material breach by the Participant of any employment,
consulting, confidentiality, non-competition or non-solicitation agreement with
the Company, (iv) conviction or plea of nolo contendere (no contest) by the
Participant to a felony, or (v) commission by the Participant of any act
involving fraud, theft or dishonesty with respect to the Company’s business or
affairs. The Participant shall be considered to have been discharged for “Cause”
if the Company determines, within 30 days after the Participant’s resignation,
that discharge for Cause was warranted.

(ii) Effect on Options

(A) Reorganization Event. Upon the occurrence of a Reorganization Event
(regardless of whether such event also constitutes a Change in Control Event),
or the execution by the Company of any agreement with respect to a

 

--------------------------------------------------------------------------------

 

Reorganization Event (regardless of whether such event will result in a Change
in Control Event), the Board shall provide that all outstanding Options shall be
assumed, or equivalent options shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof); provided that if such
Reorganization Event also constitutes a Change in Control Event, except to the
extent specifically provided to the contrary in the instrument evidencing any
Option or any other agreement between a Participant and the Company such assumed
or substituted options shall become immediately exercisable in full if, on or
prior to the first anniversary of the date of the consummation of the
Reorganization Event, the Participant’s employment with the Company or the
acquiring or succeeding corporation is terminated for Good Reason by the
Participant or is terminated without Cause by the Company or the acquiring or
succeeding corporation or the Participant’s service on the Board is terminated.
For purposes hereof, an Option shall be considered to be assumed if, following
consummation of the Reorganization Event, the Option confers the right to
purchase, for each share of Common Stock subject to the Option immediately prior
to the consummation of the Reorganization Event, the consideration (whether
cash, securities or other property) received as a result of the Reorganization
Event by holders of Common Stock for each share of Common Stock held immediately
prior to the consummation of the Reorganization Event (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided,
however, that if the consideration received as a result of the Reorganization
Event is not solely common stock of the acquiring or succeeding corporation (or
an affiliate thereof), the Company may, with the consent of the acquiring or
succeeding corporation, provide for the consideration to be received upon the
exercise of Options to consist solely of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) equivalent in value (as
determined by the Board) to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event.

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, some or all of
such Options, or in the event of a liquidation or dissolution of the Company,
the Board shall, upon written notice to the Participants, provide with respect
to any Options that are not to be assumed by an acquiring or succeeding
corporation that all then unexercised Options will become exercisable in full as
of a specified time prior to the Reorganization Event and will terminate
immediately prior to the consummation of such Reorganization Event, except to
the extent exercised by the Participants before the consummation of such
Reorganization Event; provided, however, that in the event of a Reorganization
Event under the terms of which holders of Common Stock will receive upon
consummation thereof a cash payment for each share of Common Stock surrendered
pursuant to such Reorganization Event (the “Acquisition Price”), then the Board
may instead provide that all such outstanding Options shall terminate upon
consummation of such Reorganization Event and that each Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (A) the Acquisition Price multiplied by the number of shares of Common
Stock subject to such outstanding Options (whether or not then exercisable),
exceeds (B) the aggregate exercise price of such Options and any applicable tax
withholdings.

(B) Change in Control Event that is not a Reorganization Event. Upon the
occurrence of a Change in Control Event that does not also constitute a
Reorganization Event, except to the extent specifically provided to the contrary
in the instrument evidencing any Option or any other agreement between a
Participant and the Company, then outstanding Options shall continue to become
vested in accordance with the original vesting schedule set forth in such
Option, provided, however, that each such Option shall be immediately
exercisable in full if, on or prior to the first anniversary of the date of the
consummation of the Change in Control Event, the Participant’s employment with
the Company or the acquiring or succeeding corporation is terminated for Good
Reason by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation.

(iii) Effect on Restricted Stock Unit Awards

(A) Reorganization Event that is not a Change in Control Event. Upon the
occurrence of a Reorganization Event that is not a Change in Control Event, the
forfeiture and other rights of the Company under each outstanding Restricted
Stock Unit award shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Reorganization Event in the
same manner and to the same extent as they applied to the Common Stock subject
to such Restricted Stock Unit award.

(B) Change in Control Event. Upon the occurrence of a Change in Control Event
(regardless of whether such event also constitutes a Reorganization Event),
except to the extent specifically provided to the contrary in the instrument

 

--------------------------------------------------------------------------------

 

evidencing any Restricted Stock Unit award or any other agreement between a
Participant and the Company, each then outstanding Restricted Stock Unit award
shall continue to become free from conditions or restrictions in accordance with
the original schedule set forth in such Restricted Stock Unit award, provided,
however, that each such Restricted Stock Unit award shall immediately become
free from all conditions or restrictions if, on or prior to the first
anniversary of the date of the consummation of the Change in Control Event, the
Participant’s employment with the Company or the acquiring or succeeding
corporation is terminated for Good Reason by the Participant or is terminated
without Cause by the Company or the acquiring or succeeding corporation.

 

8.

General Provisions Applicable to Awards

(a) Transferability of Awards.    Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option, pursuant to a qualified domestic relations order, and, during the life
of the Participant, shall be exercisable only by the Participant, except as may
be otherwise provided in an Award agreement; provided, however, that the
gratuitous transfer of the Award by the Participant to or for the benefit of any
immediate family member, domestic partner, family trust or other entity
established for the benefit of the Participant and/or an immediate family member
thereof if, with respect to such proposed transferee, the Company would be
eligible to use a Registration Statement on Form S-8 for the registration of the
sale of the Common Stock subject to such Award under the Securities Act of 1933;
provided, further, that the Company shall not be required to recognize any such
transfer until such time as the Participant and such authorized transferee
shall, as a condition to such transfer, deliver to the Company a written
instrument in form and substance satisfactory to the Company confirming that
such transferee shall be bound by all of the terms and conditions of the Award;
and, provided, further, that no option intended to be an incentive stock option
shall be transferable unless the Board shall otherwise permit. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees.

(b) Documentation.    Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Subject to the terms of
the Employee Matters Agreement, each Award may contain terms and conditions in
addition to those set forth in the Plan.

(c) Board Discretion.    Except as otherwise provided by the Plan, each Award
may be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

(d) Termination of Status.    Subject to the terms of the Employee Matters
Agreement, the Board shall determine the effect on an Award of the disability,
death, termination of employment, authorized leave of absence or other change in
the employment or other status of a Participant and the extent to which, and the
period during which, the Participant, or the Participant’s legal representative,
conservator, guardian or Designated Beneficiary, may exercise rights under the
Award.

(e) Withholding.    The Participant must satisfy all applicable federal, state,
and local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise or release from forfeiture of an Award or, if the Company so requires,
at the same time as is payment of the exercise price unless the Company
determines otherwise. If provided for in an Award or approved by the Board in
its sole discretion, a Participant may satisfy such tax obligations in whole or
in part by delivery of shares of Common Stock, including shares retained from
the Award creating the tax obligation, valued at their Fair Market Value;
provided, however, except as otherwise provided by the Board, that the total tax
withholding where stock is being used to satisfy such tax obligations cannot
exceed the Company’s minimum statutory withholding obligations (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income), except
that, to the extent that the Company is able to retain shares of Common Stock
having a Fair Market Value that exceeds the statutory minimum applicable
withholding tax without financial accounting implications or the Company is
withholding in a jurisdiction that does not have a statutory minimum withholding
tax, the Company may retain such number of shares

 

--------------------------------------------------------------------------------

 

of Common Stock (up to the number of shares having a fair market value equal to
the maximum individual statutory rate of tax (determined by (or in a manner
approved by) the Company)) as the Company shall determine in its sole discretion
to satisfy the tax liability associated with any Award. Shares surrendered to
satisfy tax withholding requirements cannot be subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements.

(f) Amendment of Award.    Except as otherwise provided in Section 5(g) with
respect to repricings, Sections 5(d) and 6(b) with respect to minimum vesting of
Awards or Section 9(d) with respect to actions requiring stockholder approval,
the Board may amend, modify or terminate any outstanding Award, including but
not limited to, substituting therefor another Award of the same or a different
type, changing the date of exercise or realization, and converting an Incentive
Stock Option to a Nonstatutory Stock Option, provided either (i) that the
Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant or (ii) that the change is
permitted under Section 7 hereof; provided further, notwithstanding anything to
the contrary herein, the Board shall have no authority to amend, modify or
terminate any outstanding Award that has the same effect of actions expressly
prohibited by Section 5(g) and requires approval by the Company’s stockholders.

(g) Conditions on Delivery of Stock.    The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(h) Acceleration.    Except as provided in Sections 5(d) and 7(b), the Board may
at any time provide that any Award shall become immediately exercisable in full
or in part, free of some or all restrictions or conditions, or otherwise
realizable in full or in part, as the case may be.

 

9.

Miscellaneous

(a) No Right To Employment or Other Status.    No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

(b) No Rights As Stockholder.    Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.

(c) Effective Date and Term of Plan.    The Plan shall become effective
immediately prior to the Distribution. No Awards shall be granted prior to
(i) the date on which the Plan was adopted by the Board or (ii) the date the
Plan was approved by the Company’s stockholders. The Plan shall expire on
December 31, 2021, but Awards previously granted may extend beyond that date.

(d) Amendment of Plan.    The Board may amend, suspend or terminate the Plan or
any portion thereof at any time; provided, however, that, to the extent
determined by the Board, no amendment requiring stockholder approval under any
applicable legal, regulatory or listing requirement shall become effective until
such stockholder approval is obtained; provided further, that stockholder
approval shall be required for any amendment to the Plan that (i) materially
increases the number of shares of Common Stock available for issuance under the
Plan (other than an increase to reflect an adjustment described in Section 7) or
(ii) materially expands the class of service providers eligible to participate
in the Plan.

(e) Authorization of Sub-Plans.    The Board may from time to time establish one
or more sub-plans under the Plan for purposes of satisfying applicable blue sky,
securities or tax laws of various jurisdictions. The Board shall establish such
sub-plans by adopting supplements to this Plan containing (i) such limitations
on the Board’s discretion under the Plan as the Board deems necessary or
desirable or (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the

 

--------------------------------------------------------------------------------

 

Board shall be deemed to be part of the Plan, but each supplement shall apply
only to Participants within the affected jurisdiction and the Company shall not
be required to provide copies of any supplement to Participants in any
jurisdiction which is not the subject of such supplement.

(f) Provisions for Foreign Participants.    The Board may modify Awards or
Options granted to Participants who are foreign nationals or employed outside
the United States or establish subplans or procedures under the Plan to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.

(g) Compliance with Code Section 409A.    Except as provided in individual Award
agreements initially or by amendment, if and to the extent (i) any portion of
any payment, compensation or other benefit provided to a Participant pursuant to
the Plan in connection with his or her employment termination constitutes
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and (ii) the Participant is a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, in each case as determined by the Company
in accordance with its procedures, by which determinations the Participant
(through accepting the Award) agrees that he or she is bound, such portion of
the payment, compensation or other benefit shall not be paid before the day that
is six months plus one day after the date of “separation from service” (as
determined under Section 409A of the Code) (the “New Payment Date”), except as
Section 409A of the Code may then permit. The

aggregate of any payments that otherwise would have been paid to the Participant
during the period between the date of separation from service and the New
Payment Date shall be paid to the Participant in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.

(h) Governing Law.    The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.

Approved by the Board of Directors of Aptevo Therapeutics Inc

on July 29, 2016, subject to

stockholder approval.

 

 